Appellant was convicted of the offense of unlawfully distilling, etc., prohibited liquor, to wit, whisky.
The court has read the entire testimony, sitting en banc, and we are of the opinion, and hold, that it made a case for the jury's decision, and that there was no error in overruling appellant's motion for a new trial.
The few exceptions reserved on the taking of testimony have each been examined. We do not deem separate discussion necessary, but are of the opinion that prejudicial error is shown by none of the rulings giving rise to same.
The written requested refused charges, other than the general affirmative charge, where correct, are fully covered by, and the same principle of law included in, other charges given to the jury.
We find nowhere prejudicial error, and the judgment is affirmed.
Affirmed.